Citation Nr: 0110593	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-19 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to May 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Roanoke, Virginia RO.  In February 2001, a 
hearing was held at the Board before C.W. Symanski, who is 
the member of the Board rendering the final determination in 
this claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).  During the February 2001 hearing before the Board, 
the veteran withdrew the issue of entitlement to service 
connection for a back disability from appellate status.  
38 C.F.R. § 20.204 (2000).


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder, a left 
shoulder disability, and tension headaches.  The Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.

The veteran and his representative alleged during a February 
2001 hearing before the Board that the service medical 
records of record are incomplete.  Specifically, it was 
alleged that the veteran was seen in the mental hygiene 
clinic by Captain Figerora.  A July 1978 service medical 
record notes that the veteran was seeing Captain Figerora for 
personal problems.  The duty to assist includes, but is not 
limited to, obtaining complete service medical records.

In addition, the veteran testified that he received treatment 
at the McGuire VA Medical Center (VAMC) in Richmond, Virginia 
in the "late eighties, early nineties."  He also indicated 
that he has been receiving treatment at the Hampton VAMC.  
Significantly, however, while several treatment records from 
the Hampton VAMC dated from April 1998 to September 1998 have 
been obtained, no attempt was made to obtain the veteran's 
complete record of VA medical treatment.  VA medical records 
are deemed to be constructively of record in proceedings 
before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The McGuire VAMC and Hampton VAMC treatment records must be 
associated with the file before further review of the 
veteran's claim may be undertaken.

The veteran also testified that his private physician, Dr. 
Wayne Smith, opined that his current psychiatric problems 
were related to his military service.  Such an opinion 
regarding the etiology of the veteran's psychiatric disorder 
is not otherwise documented in the available record and 
should be obtained on remand.

Finally, the evidence of record indicates that the veteran 
was granted disability benefits from the Social Security 
Administration.  The Board notes that if an award of Social 
Security disability benefits has been granted, the United 
States Court of Appeals for Veterans Claims has made it clear 
that Social Security records are relevant to claims for 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.

2.  The RO should arrange for an 
exhaustive search for all the veteran's 
service medical records through official 
channels, including the National 
Personnel Records Center.  In particular, 
it should be ascertained whether there 
are any records of treatment at the 
mental hygiene clinic located at Kenner 
Army Hospital, Fort Lee, Virginia.  The 
efforts to obtain such records should be 
documented.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claim.  

3.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his psychiatric disorder, 
left shoulder disability and tension 
headaches since service.  After obtaining 
the necessary releases, the RO should 
then contact the named medical providers 
and request copies of all medical records 
concerned with treatment of the veteran 
since service.  All records obtained, 
including any treatment records which may 
have been prepared by the McGuire VAMC in 
Richmond, the Hampton VAMC and Dr. Wayne 
Smith, as indicated by the veteran in his 
February 2001 hearing before the Board, 
should be associated with the claims 
file.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claims.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



